Citation Nr: 0723333	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-28 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction (claimed as no sex drive), including as due to an 
undiagnosed illness and secondary to service-connected 
disabilities.

2.  Entitlement to service connection for stiff aching joints 
(hips, knees, upper extremities, ankles), and muscles, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for lack of energy, 
including as due to an undiagnosed illness.

4.  Entitlement to a compensable disability rating for 
chronic headaches.

5.  Entitlement to a compensable disability rating for neck 
strain.

6.  Entitlement to service connection for depression, 
including as secondary to service-connected disabilities.


7.  Entitlement to service connection for gastrointestinal 
disorders, including as due to an undiagnosed illness.

8.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to March 1972 and January 1976 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that, in an October 1996 rating decision, the 
RO previously denied the veteran's claim for service 
connection for a stomach condition (characterized as hiatal 
hernia with gastroesophageal reflux disease and duodenitis) 
in part because there was no evidence that the condition was 
severe enough within two years after the veteran's return 
from Southwest Asia to warrant a compensable evaluation.  VA 
regulation at the time of that rating decision only provided 
a period of two years from the date the veteran last served 
in the Southwest Asia theater of operations for a disability 
due to undiagnosed illness to have manifested to a degree of 
at least 10 percent.  38 C.F.R. § 3.317(a)(1)(i) (1996). 

Subsequent to the October 1996 rating decision, VA amended 
38 C.F.R. § 3.317 to extend the time limit for when claimed 
conditions could manifest themselves for purposes of 
establishing service connection under this regulation.  At 
the time the veteran filed his current claim in March 2003, 
VA regulation provided that any claimed condition must have 
manifested to a degree of 10 percent or more no later than 
December 31, 2006.  Currently, the deadline is December 31, 
2011.  See 71 Fed. Reg. 75669-72 (effective December 18, 
2006).  

When there has been an intervening liberalization of law that 
creates a new basis of entitlement to a benefit, an otherwise 
previously and finally denied claim may be readjudicated de 
novo on the same factual basis as the previously denied 
claim.  See Kent v. Nicholson, 20 Vet. App. 1, 5 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); 
Spencer v. Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 F.3d 
368 (Fed. Cir. 1994), cert. denied, 115 S. Ct. 61 (1994). 
Thus the Board concludes that the veteran's claim for service 
connection for gastrointestinal disorders should be 
considered on a de novo basis.  

The issues of entitlement to a compensable disability rating 
for neck strain, entitlement to service connection for 
depression and gastrointestinal disorders, and entitlement to 
nonservice-connected pension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's erectile dysfunction is not directly 
related to service, due to an undiagnosed illness or 
secondary to a service-connected disability.

2.  There is affirmative evidence that the veteran's 
complaints of bilateral hip pain are due to a post-service 
supervening event that caused injury to his hips, and thus 
his bilateral hip pain is not related to an undiagnosed 
illness due to his service in the Persian Gulf War; nor is it 
directly related to his service.

3.  A bilateral knee disorder has not manifested to a degree 
of 10 percent; nor is it directly related to any injury or 
disease incurred in service.

4.  There is affirmative evidence that the veteran's 
complaints of bilateral upper extremity weakness is due to a 
post-service supervening event that caused injury to his 
wrists, and thus his bilateral upper extremity weakness is 
not related to an undiagnosed illness due to his service in 
the Persian Gulf War; nor is it directly related to his 
service.

5.  The evidence does not show that the veteran has a current 
bilateral ankle disability.  

6.  The veteran's complaints of lack of energy/fatigue are a 
symptom of depression, a diagnosed disorder.  

7.  The veteran's headaches are productive of characteristic 
prostrating attacks occurring more than once a month and 
associated with photophobia, sonophobia and nausea and 
vomiting, but are not productive of severe economic 
inadaptability.  


CONCLUSIONS OF LAW

1.  Erectile dysfunction (claimed as no sex drive) was not 
incurred in service, is not due to an undiagnosed illness, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1117, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 
3.317 (2006).

2.  Bilateral hip pain, bilateral knee pain, bilateral upper 
extremity weakness, and bilateral ankle pain (claimed as 
stiff and aching joints and muscles) was not incurred in 
service and is not subject to the presumption of service 
connection as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1117, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.317 (2006).

3.  Lack of energy/fatigue was not incurred in service and is 
not subject to the presumption of service connection as due 
to an undiagnosed illness.  38 U.S.C.A. §§ 1117, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 
(2006).

4.  The criteria for a separate disability rating of 30 
percent for headaches are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.14 and 4.124a, Diagnostic Code 
8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for benefits, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
April and May 2003, prior to the initial AOJ decision.  
Although these notices were deficient in that they failed to 
provide notice to the veteran of the fourth Pelegrini II 
element, notice of this element was provided in an April 2004 
letter.  These letters read as a whole advised the veteran of 
the all the Pelegrini II elements as stated above.  The 
veteran's claims were readjudicated in August 2004 after 
affording him with an opportunity to respond to the April 
2004 letter.  Thus the Board finds that any prejudice to the 
veteran caused by the late notice of the fourth Pelegrini II 
element has been cured by VA providing the veteran with 
appropriate notice and subsequent adjudication.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that the veteran has not been provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006) as his claim was certified to the Board prior to the 
issuance of that decision.  However, given the denial of the 
veteran's claims for service connection, any questions as to 
a disability rating or effective date are moot.  Furthermore, 
as to the grant of an increased disability rating for 
headaches, the RO can give the veteran appropriate notice 
prior to establishing the effective date of such increase.  
Thus the Board finds that the veteran has not been prejudiced 
by VA's failure to provide notice on these elements of his 
claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran participated in  the development of his 
claims by identifying evidence relevant to his claims, 
indicating knowledge of VA's need for evidence to support his 
claims.  Thus the Board finds that the purposes behind VA's 
notice requirement have been satisfied, and VA has satisfied 
its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
service medical records are in the claims file.  VA 
outpatient records are in the file for treatment from June 
2003 through July 2004.  The veteran identified private 
medical treatment record that were obtained for the period 
covering June 2002 to March 2003.  The veteran was notified 
in the rating decision and Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence in 
support of his claims.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in June 2003 and 
February 2004.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran asserts, however, that his claimed conditions are 
due to an undiagnosed illness.  Service connection may be 
established for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 U.S.C.A. § 1117(a)(1) (West 2002); 38 
C.F.R. § 3.317(a)(1) (2006).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317 (2006).  A "qualifying chronic 
disability" includes:  (A) an undiagnosed illness, (B) the 
following medically unexplained chronic multi symptom 
illnesses: chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary of VA determines is a medically unexplained 
chronic multi-symptom illness; and (C) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.38 U.S.C.A. § 1117(a)(2) 
(West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2006).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2) (5) (2006).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2006).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8 (2004).  Objective medical 
evidence is not required; rather only competent evidence 
needs to be shown with signs in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Id. at 9.  When determining whether a 
qualifying chronic disability became manifest to a degree of 
10 percent or more, the Board must explain its selection of 
an analogous Diagnostic Code.  Stankevich v. Nicholson, 19 
Vet. App. 470, 472 (2006). 

Compensation shall not be paid under § 3.317, however, if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2006).

Service connection may also be established for a disability 
on a secondary basis if the current disability is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2006).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In Allen, the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that the term "disability" as used in 38 U.S.C.A. 
§ 1110 (West 2002) "... refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Erectile Dysfunction

The veteran filed service connection for "no sex drive."  
The current medical evidence shows that the veteran has been 
diagnosed to have erectile dysfunction and is being treated 
with Viagra with good results.  

The service medical records are silent for any complaints of 
or treatment for erectile dysfunction or "no sex drive" as 
the veteran describes it.  The first complaint of "no sex 
drive" is not seen until June 2002 in a private treatment 
record.  The complaint is seen again in an August 2003 VA 
treatment record with a diagnosis of erectile dysfunction and 
a note to start on Viagra.  This treatment note indicates the 
veteran reported it has worsened over the previous four to 
five years.  At a VA examination conducted in February 2004, 
the veteran reported having problems with erectile 
dysfunction and decreased sex drive starting two to three 
years before.  

The record is against the veteran's claim for service 
connection for erectile dysfunction claimed as "no sex 
drive."  There is no evidence that the veteran experienced 
any decrease in his sex drive or problems with erectile 
dysfunction while in service or for many years after service.  
The veteran retired from service in March 1992 and the first 
record of complaints is not seen for more than 10 years 
thereafter.  Thus service connection on a direct basis is not 
warranted because there is no evidence of an occurrence of 
injury or disease in service or of a nexus between the 
veteran's current erectile dysfunction and service.  

The veteran has also claimed service connection under the 
presumption for disabilities due to an undiagnosed illness.  
However, the veteran has a diagnosed disability.  He is 
diagnosed to have erectile dysfunction.  Erectile dysfunction 
has not been found by the Secretary of VA to warrant a 
presumption of service connection due to service in the 
Persian Gulf.  See 38 C.F.R. § 3.317(a)(2)(i)(C) (2006) 
(defines "a qualifying chronic disability" to include any 
diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service connection).  
In addition, "no sex drive" or erectile dysfunction is not 
identified as a sign or symptoms which may be a manifestation 
of an undiagnosed illness.  The regulation lists certain 
signs and symptoms recognized as related to undiagnosed 
illnesses.  Although that list is not all inclusive, it does 
not list genitourinary or sexual dysfunction symptoms.   Thus 
service connection is not warranted for the claimed condition 
as a manifestation of an undiagnosed illness.

Finally, the veteran has claimed that his erectile 
dysfunction and "no sex drive" is secondary to his 
depression and other disabilities including his service-
connected disabilities.  The veteran is service-connected for 
lumbosacral strain with L5 sacralization and degenerative 
changes and neck strain.  The medical evidence fails to show 
that the veteran's erectile dysfunction is proximately due to 
or the result of his service-connected disabilities.  Rather 
the medical evidence shows the veteran has a low level of 
testosterone.  (See February 2004 VA examination.)  
Furthermore, there is no evidence that any of the veteran's 
medications prescribed for his service-connected disabilities 
could have caused his erectile dysfunction.

The Board notes that it has remanded the veteran's claim for 
service connection for depression.  Although erectile 
dysfunction is known to be a common side effect of the use of 
antidepressants, the Board finds that the veteran's erectile 
dysfunction is not due to such use.  The medical evidence 
shows that the veteran complained of erectile dysfunction for 
several years prior to him complaining of depression and many 
years prior to his use of antidepressants.  Thus the 
preponderance of the evidence is against finding that the 
veteran's erectile dysfunction is proximately due to or the 
result of his depression.

As discussed in more detail later, the Board has not found 
service connection to be warranted for the veteran's claims 
for lack of energy (fatigue) and stiff aching joints and 
muscles.  Thus secondary service connection based on these 
claimed conditions is not warranted.

Stiff Aching Joints and Muscles

The exact nature of the veteran's complaints with regard to 
this claim are not clear as the veteran has not submitted any 
statement identifying any specific joints are body parts that 
are affected and the treatment records do not show consistent 
complaints of generalized stiffness and aching in the joints 
and muscles.  

The veteran did, however, undergo a VA general medical 
examination in February 2004.  The examination report shows 
that, with regard to the musculoskeletal system, the veteran 
complained of bilateral hip pain, left greater than right, 
that started after chasing a horse for an extended period of 
time several years before.  He denied subluxing of the hips 
and reported no past injuries.  He also complained of some 
bilateral knee pain but denied swelling or giving way.  In 
addition, he reported weakness and pain in the muscles in his 
arms, which is bilateral and more weakness than pain.  

VA and non-VA treatment records show only one generalized 
complaint of joint aches, which was in March 2003.  The 
remaining records show complaints of pain in the hips and 
knees.  VA treatment records also show a past medical history 
of osteoarthritis in the hips, knees, ankles, low back, and 
wrists.  Thus the Board will consider each one of the 
veteran's complaints as seen in the medical evidence to 
include bilateral hips, bilateral knees, bilateral ankles, 
bilateral wrists and weakness and pain in the upper 
extremities.  The Board notes that the veteran is already 
service-connected for degenerative joint disease of the 
lumbosacral spine.  

VA examination in February 2004 revealed that his posture and 
gait were normal without use of any ambulatory device.  Range 
of motion of the knees was from 0 to 110 degrees bilaterally.  
He had a negative anterior and posterior drawer signed but 
questionable positive McMurray's bilaterally.  Right hip 
flexion was to 100 degrees with pain, adduction was to 25 
degrees, and abduction was to 45 degrees.  Some pain was 
elicited in the anterior aspect of the right hip.  Left hip 
flexion was to 90 degrees with pain, adduction was to 20 
degrees, and abduction was to 40 degrees.  Again there was 
pain elicited in the anterior aspect of the left hip.  

Neurologically his gate, stance and coordination were normal.  
Cranial nerves II through XII were intact and deep tendon 
reflexes of the patella were 2+.  Motor strength was four out 
of five in the upper and lower extremities.  There was some 
decreased sensation noted about the feet in a diffuse 
pattern.  This extended up into just above the ankles 
bilaterally.  Sensation was intact to light touch on a 
plantar surfaces of the feet.

Diagnostic tests were unremarkable except for mild anemia, 
mildly decreased testosterone and mild sed rate elevation.  
It was noted that hip x-rays taken on October 2003 were 
normal and knee x-rays taken that day were normal.

In diagnosing the veteran, the examiner stated that there was 
no diagnosable condition found during this examination as an 
etiology for the veteran's complaints of aching joints and 
muscles, but, in fact, a review of the entire medical 
evidence of record explains the basis of all the veteran's 
complaints.





Bilateral Hips

The veteran has consistently reported, even at the VA 
examination in February 2004, that the onset of his bilateral 
hip pain was in or about 2000 and is due to as incident in 
which he spent hours running after a horse.  He has never 
once related to a medical professional a belief that his 
bilateral hip pain is related to any incident in service or 
is due to an undiagnosed illness in service.  Rather the 
veteran only complained once that he felt that his hip pain 
and problems are delayed complications from his military 
experience.  (See VA Chaplain Psychiatry note from April 7, 
2004.)

The Board acknowledges that the medical evidence does not 
provide a clinical diagnosis of why the veteran has bilateral 
hip pain, and that the VA examiner stated that he could find 
no etiology to explain the veteran's complaints of aching 
joints.  However, the Board finds the reports by the veteran 
to be affirmative evidence that the undiagnosed illness 
relating to the veteran's hips was caused by a supervening 
event that occurred between the veteran's departure from 
active duty in the Southwest Asia theater of operations and 
the onset of the illness.  Because the veteran's statements 
as to the onset and cause of his bilateral hip pain were 
generated with a view towards ascertaining his physical state 
at the time they were made, these statements are more 
probative than any by the veteran linking the complaints to 
service, or a delayed complication of such service.  Thus, 
the evidence is against finding that the veteran's bilateral 
hip pain is a manifestation of a qualifying chronic 
disability under the terms of pertinent law.  

The preponderance of the evidence is also against finding 
that this condition is otherwise related to his service.  The 
service medical records show that the veteran only received 
treatment relating to his hips once during service.  This was 
in August 1991 after the veteran was involved in a motorcycle 
accident.  The assessment was contusion to the right hip.  
Subsequent treatment records fail to show any follow up 
treatment relating to this injury and no finding was made of 
any permanent disability relating to the veteran's hips at 
his separation examination in January 1992.  Thus the service 
medical records fail to show the veteran had any chronic hip 
disability while in service. 

Furthermore, there is not evidence linking the veteran's 
current bilateral hip pain to any injury or disease incurred 
in service.  As stated above, the veteran has consistently 
reported the onset of bilateral hip pain to an incident in or 
around 2000 when he ran after his horse for hours.  
Furthermore, the complaints of bilateral hip pain are not 
seen until many years after service.  The first complaint 
seen in the medical evidence was in June 2002, more than 10 
years after the veteran separated from service.  Service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed.Cir. 2000).

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
bilateral hip pain, including as due to an undiagnosed 
illness.  Consequently, the benefit of the doubt doctrine is 
not applicable, and the veteran's claim must be denied.

Bilateral Knees

The private treatment records obtained do not show any 
specific complaints relating to the veteran's knees.  
However, a March 2003 treatment note does show the veteran 
complained of problems with joint aches.  The plan of 
treatment indicated the veteran was to undergo work up 
including rheumatologic evaluation for his significant joint 
aches.  There is no indication that this workup was ever 
performed.

VA treatment records from August 2003 show the veteran's past 
medical history includes osteoarthritis of the hips, ankles, 
knees, low back and wrists.  The veteran, however, denied 
having any muscle or joint pain at that time.  On physical 
examination, extremity strength and tone were within normal 
limits and ranges of motion were fair for age.  There was no 
gross joint swelling or tenderness.  

Another physical examination was conducted in April 2004, in 
relation to a psychiatric hospitalization at the Knoxville, 
Tennessee, VA facility.  The treatment note indicates a past 
medical history of osteoarthritis of the hips, ankles, knees, 
low back and wrists.  The veteran reported this started two 
years before with overuse.  It was also noted that the 
veteran had a laceration to the right lower leg and knee from 
a chain saw injury.  Except for the laceration on the right 
lower leg and knee, physical examination did not reveal any 
problems with any of his extremities.  

At the VA examination in February 2004, the veteran 
complained of bilateral knee pain, but the examiner did not 
note any pain or tenderness on physical examination.  Range 
of motion was 0 to 110 degrees bilaterally.  It was noted 
that there was a possible positive McMurray's sign 
bilaterally, indicating the possibility of the existence of 
meniscal cartilage tears.  X-rays taken that day did not 
reveal any degenerative changes in the veteran's knees.  The 
VA examiner stated that he could not find any etiology of the 
veteran's complaints of aching joints.

For the purposes of considering service connection based upon 
the presumption due to undiagnosed illness, the Board 
concedes that the veteran has current bilateral knee 
disabilities the etiology of which has not been diagnosed 
that has existed longer than six months.  However, the Board 
finds that presumptive service connection is not warranted 
under 38 C.F.R. § 3.317 because the evidence fails to 
establish that the veteran's disability meets the criteria 
for a compensable rating under VA's rating schedule. 

In reaching this conclusion, the Board has evaluated the 
veteran's bilateral knee disorders under Diagnostic Codes 
5260 and 5261 for limitation of extension and flexion as the 
most analogous to the veteran's current disabilities.  
Entitlement to a 10 percent disability rating under either of 
these diagnostic codes requires a showing of limitation of 
extension to at least 10 degrees or limitation of flexion to 
at lease 45 degrees.  Since the objective medical evidence 
shows the veteran's range of motion of his knees is 0 to 110 
degrees bilaterally, it is clear that a compensable rating is 
not warranted under these Diagnostic Codes.  

The Board has considered other diagnostic codes in evaluating 
the veteran's bilateral knee disorders but finds that they 
are not as analogous based upon the veteran's signs and 
symptoms and functional impairment.  Diagnostic Code 5257 is 
not analogous because there is no showing that the veteran 
has even slight subluxation or laxity in the knees.  
Diagnostic Code 5003 is also not analogous because it 
requires x-ray evidence of arthritis and there is none in 
this case.  Furthermore, although VA recognizes that a joint 
that is actually painful, unstable or malaligned should be 
entitled to at least the minimal compensable rating, the 
medical evidence fails to establish that the veteran's knees 
are actually painful, unstable or malaligned.  See 38 C.F.R. 
§ 4.59 (2006).  No objective evidence was found with regard 
to actual pain on examination in February 2004.

Finally, the Board has considered whether an evaluation under 
one of the chronic multisymptom illnesses such as 
fibromyalgia (Diagnostic Code 5025) or chronic fatigue 
syndrome (Diagnostic Code 6354) may be more appropriate.  The 
Board finds that it is not.  There has been no diagnosis of 
either of these conditions and the evidence does not show any 
objective signs that meet the rating criteria for these 
disabilities.  

Thus the Board finds that service connection for the 
veteran's bilateral knees disorder on a presumptive basis as 
due to an undiagnosed illness is not warranted as the 
evidence fails to establish that this disability has 
manifested itself to a degree of 10 percent or more.  See 
38 C.F.R. § 3.317(a)(1)(i) (2006).

The Board also finds that the preponderance of the evidence 
is against finding that service connection is warranted on a 
direct basis.  Service medical records show the veteran only 
received treatment for a left knee contusion and abrasion in 
May 1978 and bursitis of the right knee in October 1989.  
There are no follow up treatment records, however, to show 
that there was a chronic condition in either knee, and no 
permanent disability was found at the veteran's separation 
examination in January 1992.  The first post-service 
complaints of knee pain are not seen until more than 10 years 
after the veteran's discharge from service.  The supposed 
diagnosis is osteoarthritis, although x-rays do not show any 
degenerative changes of the knees.  The medical evidence, 
however, also does not show any evidence of any other 
pathology that may be related to what is seen in the service 
medical records.  Furthermore, the veteran reported in August 
2003 during a physical examination at the VA that the onset 
of pain was around 2001 and was due to overuse.  Thus there 
is no evidence of a nexus between the veteran's current 
bilateral knees disorder and any injury or disease incurred 
in service.  Service connection on a direct basis is, 
therefore, not warranted.

Weakness in Upper Extremities (Wrists)

The veteran complained of bilateral upper extremity weakness 
and pain at the February 2004 VA examination.  No 
musculoskeletal problems of the upper extremities were noted, 
but motor strength was indicated as 4/5.  No diagnosis was 
made as to any known disability related to the veteran's 
upper extremities, but the  veteran had a physical 
examination at the VA in August 2003 at which time he 
reported a past medical history of osteoarthritis of the 
hips, ankles, knees, low back and wrists.  He reported the 
onset of this to be two years prior brought on by overuse.  
He denied having any joint or muscle pain at that time.  He 
did report having weakness of the grip, which was related to 
osteoarthritis.  Physical examination revealed normal 
extremity strength and tone with range of motion of the 
joints to be fair for his age.  There was no gross joint 
swelling or tenderness either.  No neurological signs were 
found.  

He underwent another physical examination in April 2004.  No 
abnormal findings were made relating to the veteran's upper 
extremities.  Muscle strength and deep tendon reflexes were 
within normal limits for both upper extremities.  

The Board finds that the preponderance of the evidence is 
against finding that the veteran's complaint of weakness in 
his upper extremities is due to an undiagnosed illness.  The 
medical evidence shows that the veteran has periodic weakness 
and pain which is due to osteoarthritis in the wrists.  
Furthermore, the Board finds that any current disorder of the 
upper extremities is due to a supervening event.  The medical 
evidence shows that the veteran reported the onset of his 
symptoms to be around 2001 and due to overuse.  The Board 
finds these statements to be highly probative as they were 
made contemporaneously with seeking medical attention rather 
than seeking monetary benefits.  Thus the evidence shows that 
there was a supervening event around 2001 in which the 
veteran overused his upper extremities causing his current 
problems.  Thus any current upper extremity disorder the 
veteran has is not due to an undiagnosed illness that is 
related to service in the Persian Gulf.

Furthermore, the Board finds that service connection on a 
direct basis is not warranted because there is no evidence of 
a nexus between the current condition of the veteran's upper 
extremities and any injury or disease incurred in service.  
Service medical records show the veteran was treated for a 
right shoulder abrasion incurred in a motor vehicle accident 
in February 1983 and for a left shoulder strain in March 
1989.  Subsequent treatment records, however, fail to show 
any follow up treatment for these injuries or any subsequent 
complaint.  No permanent disability was found at the 
veteran's separation examination in January 1992.  Thus there 
is no evidence of the veteran having a chronic disability in 
service involving one or both of his upper extremities or any 
part thereof.

Furthermore the evidence fails to establish that the veteran 
had continuity of symptomatology since his separation from 
service.  The first post-service complaints relating to the 
veteran's upper extremities are not seen until 2003.  The 
veteran himself reports the onset as being around 2001.  
These statements are highly probative as they were made 
contemporaneously with seeking medical attention rather than 
seeking monetary benefits from VA.  

Thus the preponderance of the evidence is against finding 
that service connection is not warranted on either a direct 
or presumptive basis.  Consequently, the veteran's claim must 
be denied.

Bilateral Ankles

Except for the VA treatment records showing a past medical 
history of osteoarthritis of the ankles, there is no evidence 
that the veteran has any current bilateral ankle disorder.  
He has not complained of any to his private doctors, VA 
doctors or the VA examiner.  Thus the Board finds that 
service connection for a bilateral ankle disorder is not 
warranted as there is no evidence of a current disability.  


Lack of Energy

The veteran has claimed service connection for lack of energy 
as due to an undiagnosed illness.  Private treatment records 
show that the veteran complained of fatigue in June 2002 and 
March 2003 without any diagnosis given.  The VA outpatient 
treatment records do not show any complaints of fatigue or 
lack of energy.  Inpatient treatment records show the veteran 
was hospitalized in March and April 2004 and diagnosed to 
have major depressive disorder.  Among other symptoms, the 
veteran reported having anergia or low energy.  The VA 
examination report from February 2004 does not show the 
veteran complaining of fatigue or any objective findings of 
fatigue, but the examiner stated at the end of his report 
that he could not find a diagnosable condition as an etiology 
for the veteran's complaints of fatigue.  This comment 
however ignores the medical evidence reflecting it to be 
associated with the veteran's depressive disorder.  It being 
a symptom of a diagnosed disorder, there is no basis upon 
which to grant service connection for it as due to an 
undiagnosed illness.  (The veteran's claim for service 
connection for depression is the subject of the Remand, 
below.) 

III.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The veteran initially filed a claim for service connection 
for headaches in March 1996.  In a May 1996 rating decision, 
however, the RO granted service connection for a disability 
characterized as "neck strain with headaches."  The veteran 
is thus, service connected for headaches and is entitled to a 
separate rating for impairment caused by headaches.  In this 
regard, it is noted that, except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately 
unless the conditions constitute the same disability or the 
same manifestation.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); see also 38 C.F.R. § 4.14 (2006) (the evaluation of 
the same disability under various diagnoses is to be 
avoided).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping.  The appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

A June 2003 VA examination for neurological disorders 
reflects the veteran reported to the examiner that he began 
having headaches while in service that was treated with pain 
relievers, but he was never given a workup.  He said he had 
been having periodic headaches ever since that were getting 
progressively worse.  At the time of the examination, they 
were occurring on an average of about two times per week.  
They start in the neck and go across the top of his head to 
the front of his head.  They are not localized to one side or 
the other.  They are throbbing in nature, but there is no 
pressure or rash-like symptoms.  There are no pre-headache 
auras.  He denied having a stuffy nose or watering of one eye 
associated with the headaches.  There is no slurred speech or 
other motor disturbances.  The headaches are aggravated by 
light and noise and movement.  He is very anorexic when he 
has one, and he has some vomiting.  The headaches are 
prostrating in nature, and he has to go to bed in a quiet 
dark room and wait for them to subside.  Medication does not 
particularly help very much.  They last anywhere from about 
two to seven hours.  If he is driving his truck (he is a 
truck driver by trade) when one occurs, he has to pull over 
and rest until it subsides.  Otherwise there are no 
activities of daily living affected.  

Physical examination was unremarkable; however a magnetic 
resonance imaging (MRI) study of the brain revealed a 3.5 by 
4 cm arachnoid cyst at the midline in the post fossa.  There 
was also evidence of chronic sinusitis.  The diagnosis was 
headache, more likely than not secondary to brain cyst, and 
chronic sinusitis.

In June 2004, the veteran underwent a Neurosurgery Consult at 
VA.  He was given a headache workup.  The June 2003 MRI scan 
was reviewed.  It was noted that the veteran presented with 
the MRI scan wondering if the lesion could be related to his 
headaches.  Physical examination showed no neurological 
defects.  Review of the MRI scan showed a posterior fossa 
lesion, a hyperdense on T2 weighted scan and hypodense on T1 
weighted scan with no change from CSF signal on flare 
imaging.  There was no evidence of wall around the arachnoid 
cyst, mass effect or any compression.  There was no obvious 
evidence of sinus thrombosis.  The assessment was that the 
veteran most likely has two processes - one of headaches and 
one of an incidentally found arachnoid cyst.  It was 
discussed with the veteran that perhaps in the history of all 
arachnoid cysts found in adults there might be one that did 
have some mass effect, but there was no evidence of this on 
his imaging and no further work up was required at that time.  

Thus it is clear that the neurosurgeon that evaluated the 
veteran in June 2004 did not find the cyst to be a factor 
causing the veteran's headaches, but was rather a benign 
condition with no associated symptomatology.  The Board finds 
this opinion to be more probative than the VA examiner's 
because it was given by a specialist and there is no 
indication that the doctor who conducted the VA examination 
specialized in neurology or neurosurgery.  The Board's 
decision is further supported by an April 2004 Neurology 
consult report that shows the veteran's headaches were deemed 
to be migraine in nature with some contribution from 
sinusitis.  It was suggested that he avoid certain known 
triggers such as cheese and chocolate and was prescribed 
Imitrex injections, which is a common migraine headaches 
medication.

Furthermore, the Board finds that the veteran's complaints at 
the June 2003 VA examination are consistent with those seen 
in the service medical records.  His current headaches 
appear, therefore, to be the same as those diagnosed and 
treated in service.  For the forego reasons, the Board finds 
that a separate rating for the veteran's headaches is 
warranted.

Migraines are evaluated under Diagnostic Code 8100.  Under 
Diagnostic Code 8100, a 10 percent rating is assigned for 
migraine headaches which are characterized by prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent rating is assigned for migraine 
headaches with characteristic prostrating attacks occurring 
on average once a month over the last several months.  
Lastly, a 50 percent rating may be assigned for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).  

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (in which the Court quotes Diagnostic Code 
8100 verbatim but does not  specifically address the matter 
of what is a prostrating  attack).  According to DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), 
"prostration" is defined as "extreme exhaustion or 
powerlessness." 

As previously discussed, the veteran reported at the June 
2003 VA examination of having headaches twice a week that 
were described as prostrating in nature in that he has to go 
to bed in a quiet dark room until the headache subsides.  He 
also reported associated photophobia, sonophobia, and nausea 
and vomiting.  He said these headaches last anywhere from two 
hours to seven hours.

The veteran underwent a VA general medical examination in 
February 2004.  He reported having headaches two times a week 
that are usually frontal to occipital sometimes with 
vomiting.  He takes Excedrin Migraine and Butalbital with 
some relief.  

At an April 2004 physical examination for inpatient treatment 
at the VA hospital, the veteran reported a history of 
headaches occurring one to two times per week.  On April 2, 
2004, the veteran was seen for a neurology consult.  The 
report shows the veteran described his headaches as intense 
throbbing associated with photophobia, sonophobia and nausea 
and vomiting.  He reported sometimes having an aura of seeing 
spots in the visual field.  He said the average frequency is 
2 to 3 times a month and average duration is 3 to 10 hours.

From the VA treatment records, it appears that the veteran 
has not worked as a truck driver since his hospitalization 
for depression in April 2004.  The reasons for his inability 
to work, however, are reportedly due to the medications he 
takes for his depression.  There is no indication that he is 
unable to work because of his headaches.  At the VA 
examination in June 2003, the veteran was still working and 
reported that he was able to pull over to rest if a headache 
occurred while he was driving.  He reported in April 2004 
that he averaged an income of $800 per week from his driving 
truck.  

Based upon this evidence, the Board finds that the veteran's 
disability picture is consistent with a 30 percent disability 
rating.  The veteran's headaches are characteristically 
prostrating in that he needs to seek a location, such as his 
bed, and avoid light and noise as they aggravate his 
headache.  He also has associated nausea and vomiting.  As 
for the frequency of the headaches, a rating higher than 10 
percent is warranted because the evidence shows that they 
occur more than once in two months.  The medical evidence 
shows the veteran has reported them happening anywhere from 
two to three times a month to twice a week.  

Although twice a week may be considered fairly frequent, the 
Board finds that this alone is not sufficient to warrant a 
higher rating of 50 percent because there is no evidence that 
these attacks are completely prostrating and prolonged or 
that they are productive of severe economic hardship.  The 
medical evidence when considered in the whole is unclear as 
to whether all of the veteran's headaches are prostrating.  
It is clear that not all of them are prolonged as the average 
duration is 2 to 10 hours.  A headache that lasts only two 
hours cannot be said to be prolonged.  

Finally, the evidence fails to show that the veteran's 
headaches are productive of severe economic hardship.  Even 
when he reported having two headaches per week, he was still 
working as a truck driver.  Although he reported that he 
would have to pull over if he got a headache while driving, 
there is no evidence that this had any effect on the 
veteran's finances.  In April 2004, the veteran reported 
earning $800 per week from his truck driving.  There is no 
indication in the record that he could have earned more but 
for his headaches.  Although the current medical evidence 
seems to indicate that the veteran is no longer working as a 
truck driver, there is no indication that it is because of 
his headaches.  Rather the treatment records show the veteran 
relating this to his psychiatric medications.

For the foregoing reasons, the Board finds that a disability 
rating of 30 percent, but no higher, is warranted for the 
veteran's headaches.  Thus his appeal is granted to that 
extent only.  As for a separate rating for the veteran's 
service-connected neck strain, the Board finds that remand is 
warranted.  Thus that is discussed in further detail below in 
the Remand section of this decision.


ORDER

Entitlement to service connection for erectile dysfunction 
(claimed as no sex drive), including as due to an undiagnosed 
illness and secondary to service-connected disabilities, is 
denied.

Entitlement to service connection for stiff aching joints and 
muscles, including as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for lack of energy, 
including as due to an undiagnosed illness, is denied.

Entitlement to a separate disability rating of 30 percent, 
but no higher, for headaches is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.






REMAND

Increased Rating for Neck Strain

As previously discussed, the Board found that the veteran's 
neck strain and headaches should be evaluated separately and 
the Board granted a 30 percent disability rating for the 
veteran's headaches.  An evaluation of the veteran's neck 
strain, however, was not able to be accomplished because the 
veteran has not been provided with an appropriate VA 
examination in order to determine the current severity of 
this disability.  Thus on remand, a VA examination should be 
scheduled for that purpose and the veteran's neck strain 
thereafter reevaluated.

Service Connection for Gastrointestinal Disorders

As indicated in the Introduction to this decision, since the 
previous denial of this claim, a liberalizing law has been 
enacted that affects the adjudication of the veteran's claim.  
Thus it is no longer appropriate to require new and material 
evidence to reopen the veteran's claim.  Rather it should be 
adjudicated on a de novo basis.  

Prior to readjudicating the veteran's claim on a de novo 
basis, the Board finds that a new VA examination is 
warranted.  The veteran was not provided with a VA 
examination specifically related to his gastrointestinal 
disorders.  He was provided a general medical examination in 
February 2004, but although this examiner diagnosed the 
veteran to have GERD, no nexus opinion was provided.  Since 
the service medical records show complaints and treatment for 
gastrointestinal problems during service and post-service 
treatment records show various gastrointestinal disorders, 
the Board finds that a VA gastrointestinal examination is in 
order to obtain an opinion whether the veteran's current 
gastrointestinal disorders are related to his military 
service. 

The Board notes that there are differing diagnoses seen in 
the records.  VA examination from September 1996 shows the 
veteran was diagnosed by a barium swallow/upper 
gastrointestinal series to have a hiatal hernia with 
gastroesophageal reflux disease and duodenitis.  But an 
esophagogastroduodenoscopy conducted in October 2002 showed 
the veteran to have grade III distal reflux esophagitis with 
ulceration, small sliding hiatal hernia and nonerosive 
gastritis.  Despite these differences in diagnoses, the 
veteran's complaints appear to be the same throughout the 
treatment records.  Thus the VA examiner should, if necessary 
to the opinion rendered, resolve the differing diagnoses and 
explain his reasoning behind accepting one over the other.

Service Connection for Depression

The veteran has claimed service connection for depression as 
secondary to an undiagnosed illness.  His representative also 
argued in its Informal Hearing Presentation that the 
veteran's depression is secondary to his physical problems 
including his service-connected disabilities.  

The Board notes that no complaints of or treatment for 
depression is seen in the service medical records.  The first 
complaints of depression are seen in a June 2002 private 
treatment record.  Subsequent medical evidence shows the 
veteran was hospitalized twice at two VA medical facilities 
in Tennessee from March through April 2004 and diagnosed to 
have Major Depressive Disorder.  These treatment records show 
the veteran complained of multiple stressors including the 
death of a son at the age of eight, a situation in which he 
argued with his stepson and had not been allowed to see his 
step-grandchildren since then, marital problems, financial 
problems, physical problems, and concerns about his ability 
to continue working due to his physical problems.  He also 
complained that he "seems to have all the symptoms of Desert 
Storm, but no doctor seems to be interested."  

The VA treatment records show that he mostly complained of 
bilateral hip pain affecting his ability to do the same 
activities that he used to.  As previously discussed in this 
decision, the veteran's bilateral hip pain is not a service-
connected disability.  In addition, the veteran has been 
denied service connection for the conditions he relates to an 
undiagnosed illness as a result of his service in the Persian 
Gulf War.  However, his hospitalization treatment records 
also show him complaining of and being treated for headaches, 
which are a service-connected disability.  They also often 
just refer to his "physical problems."  

In addition, to headaches, the veteran is also service-
connected for lumbosacral strain with L5 sacralization and 
degenerative changes, neck strain, and a nose fracture with 
bleeding from the left nostril.  Thus the Board finds it is 
not possible without a medical opinion to determine whether 
the veteran's depression is secondary to any or all of his 
service-connected disabilities versus his nonservice-
connected disabilities.  A VA examination is, therefore, 
warranted.

Likewise, the veteran's current mental health records related 
to his treatment for depression should be obtained as they 
also may shed light on the question of whether his depression 
is secondary to his service-connected disabilities.

Nonservice-Connected Pension

In the cover letter to the August 2003 rating decision, the 
RO denied entitlement to nonservice-connected pension.  In 
his Notice of Disagreement accepted in February 2004, the 
veteran stated that he disagreed with all the decision on all 
matters.  It is clear that the veteran's statements were a 
notice of disagreement (NOD) with the RO's denial of pension 
benefits.  However, the statement of the case (SOC) issued in 
March 2003 only addressed the hearing loss claim.  The 
veteran's notice of disagreement as to the denial of non-
service connected pension benefits is still pending.  It is 
proper to remand this claim because the veteran has not been 
provided a SOC on this issue.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
this issue will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records, 
including any for mental health treatment, 
from the VA Medical Center in Nashville, 
Tennessee, from July 2004 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are 
not available.

2.  Next, schedule the veteran for a VA spine 
examination for evaluation of the veteran's 
service-connected neck strain.  The claims 
file should be provided to the examiner for 
review in conjunction with the examination.  
The examiner should indicate in the report 
that the claims file was reviewed, and 
provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the veteran's service-connected neck 
strain.  The examiner should determine the 
limitation of motion, if any, of the 
veteran's cervical spine and discuss whether 
there is pain on movement, swelling, 
tenderness, deformity or atrophy of disuse.  
The examiner should elicit information as to 
the frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including work 
and physical activity. 

3.  Schedule the veteran for a VA 
gastrointestinal examination.  The claims 
file should be provided to the examiner for 
review in conjunction with the examination.

The examiner is asked to render a current 
diagnosis of any gastrointestinal disorder(s) 
found after conducting any necessary 
diagnostic testing.  After examining the 
veteran and reviewing the claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current gastrointestinal disorder is 
related to disease or injury incurred during 
service.  The examiner should provide a 
comprehensive explanation for his opinion, 
including resolving the differing diagnoses 
seen in the medical records and explaining 
the reasoning behind accepting one over the 
other.

4.  Schedule the veteran for a VA mental 
health examination for the veteran's 
depression.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.

After examining the veteran and reviewing the 
claims file, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the veteran's current 
depression is either directly related to any 
injury or disease incurred in service or 
proximately due to or the result of 
(secondary to) his service-connected 
disabilities.  The examiner is advised that, 
in giving any opinion as to whether the 
veteran's depression is secondary to his 
service-connected disabilities, only those 
disabilities that are in fact service-
connected should be discussed.  These include 
headaches, neck strain, lumbosacral strain 
with L5 sacralization and degenerative 
changes, and nose fracture with bleeding from 
the left nostril.  

5.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

6.  Provide the veteran a Statement of the 
Case as to the issue of entitlement to 
nonservice-connected pension benefits.  The 
veteran should be informed that he must file 
a timely and adequate substantive appeal in 
order to perfect an appeal of this issue to 
the Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2004).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
so, subject to current appellate procedures, 
the case should be returned to the Board for 
further appellate consideration, if 
appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


